DETAILED ACTION
	In RCE filed on 01/12/2022 Claims 1- 25 and 27- 30 are pending. Claims 1, 8- 9, 17- 18, 23, 25, and 29 are currently amended. Claim 26 is canceled. Claims 1- 25 and 27- 30 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.

Allowable Subject Matter
Claims 1- 25 and 27- 30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a forming belt as recited in claims 1 and 9, comprising discrete belt patterns ordered in sequential relationship with respect to the longitudinal direction of a first surface of the forming belt, each discrete belt pattern including a first forming zone having a first pattern of 3-D raised resin elements and a second forming zone having a second pattern of 3-D raised resin elements, wherein a first air permeability value of the first forming zone is different from a second air permeability value of the second forming zone, and wherein the first pattern of 3-D 
The prior art does not teach a forming belt as recited in claim 18, comprising discrete belt patterns ordered in sequential relationship with respect to the longitudinal direction of a first surface of the forming belt, each discrete belt pattern including a first forming zone having a first pattern of 3-D raised resin elements and a second forming zone having a second pattern of 3-D raised resin elements, wherein a first air permeability value of the first forming zone is different from a second air permeability value of the second forming zone, and wherein the first pattern of 3-D raised elements on first and second discrete belt patterns is different from the first repeating pattern of 3-D raised resin elements on the third and fourth discrete belt patterns.
The closest prior art references, US 2014/0305570 A1 (“Matsunga”) and US 2013/0139960 A1 (“Maruyama”), teach a forming drum comprising a first surface having a circumferential direction and a plurality of substantially identical discrete patterns ordered in sequential relationship with respect to the circumferential direction. See Matsunga Figs. 1- 4, 9, 13; Maruyama Figs. 1- 4, 9- 11. 
However, neither of Matsunaga nor Maruyama teach or suggest (1) a forming belt, (2) the first and second air permeability values differ, or (3) the forming belt includes a woven reinforcing member. 
It would not have been obvious to one with ordinary skill in the art to modify the first and/or second forming zones to have different air permeability zones because both Matsunga and Maruyama specifically describe the members which would for the first and/or second zone being formed of “air-impermeable” material. See Matsunga [0044]; Maruyama [0115]. Thus, any modification to the permeability of the members of Matsunga or Maruyama would be non-obvious because Matsunga and/or Maruyama teach away from such a modification or such a modification would change the principle of operation of Matsunga and/or Maruyama.


Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure: USP 6841037, US 2017/0314163 A1, US 2003/0203196 A1, and US 2013/0167305 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/LEITH S SHAFI/Primary Examiner, Art Unit 1744